


Exhibit 10.251

 

After recording return to:

Richard G. Gaalema, Esq.

Kitchens Kelley Gaynes, P.C.

11 Piedmont Center, Ste. 900

3495 Piedmont Road

Atlanta, GA  30305

8943.386

 

STATE OF GEORGIA

)

 

 

 

 

)

MORTGAGE OF REAL ESTATE

 

 

COUNTY OF FULTON

)

SECURITY AGREEMENT

 

 

 

 

AND FINANCING STATEMENT

 

 

 

THIS MORTGAGE OF REAL ESTATE, SECURITY AGREEMENT AND FINANCING STATEMENT (the
“Mortgage”) is made and entered into as of the 31st day of December, 2012, by
Sumter Valley Property Holdings, LLC, a Georgia limited liability company, whose
address is 1145 Hembree Road, Roswell, Georgia 30076 (the “Mortgagor”), in favor
of Metro City Bank, having as an address 5441 Buford Highway, Suite 109,
Doraville, Georgia 30340, its successors and assigns (the “Mortgagee”).

 

WITNESSETH:

 

WHEREAS, pursuant to the terms and conditions of a Loan Agreement of even date
herewith (the “Loan Agreement”) by and among Mortgagor, Sumter N&R, LLC,
Georgetown HC&R Property Holdings, LLC, and Georgetown HC&R Nursing, LLC, each a
Georgia limited liability company (Mortgagor, together with the others
collectively “Borrowers”), and Mortgagee, Mortgagee has agreed to make a loan to
the Borrowers in the original principal amount of SIX MLLION NINE HUNDRED FIFTY
THOUSAND AND NO/100 Dollars ($6,950,000.00) (the “Loan”), as evidenced by that
certain Promissory Note of even date herewith (together with any and all
extensions, renewals, or modifications thereof, the “Note”); and

 

WHEREAS, a condition precedent to Mortgagee’s extension of the Loan to Mortgagor
is the granting by Mortgagor to the Mortgagee of this Mortgage;

 

SEE ATTACHED EXHIBIT “A” FOR LEGAL DESCRIPTION

 

NOW, THEREFORE, the Mortgagor in consideration of the aforesaid debt, and also
in consideration of the further sum of Ten and No/100 ($10.00) Dollars, to it in
hand paid by the Mortgagee, receipt whereof is hereby acknowledged, and for the
purpose of securing the Obligations (as hereinafter defined), has granted,
bargained, sold, and released, and by these

 

1

--------------------------------------------------------------------------------


 

presents, does grant, bargain, sell and release unto, the Mortgagee, its
successors and assigns, the land described on Exhibit A attached hereto and
incorporated by reference (the “Land”) including all improvements (the
“Improvements”) now existing or hereafter placed on the Land; (a) the
obligations of Borrowers to Mortgagee under the Note; (b) any and all advances
or expenditures made by Mortgagee pursuant to the terms of this Mortgage;
(c) attorneys’ fees, court costs, and other amounts which may be due under the
Note or this Mortgage; (d) any and all other indebtedness of the Mortgagor to
Mortgagee, now existing or hereafter arising, of whatever class or nature,
whether or not now contemplated by the parties, including future advances
pursuant to S.C. Code Ann. § 29-3-50 (1976); and (e) any and all extensions and
renewals of any of the foregoing (all of (a) through (e) being hereinafter
referred to as the “Obligations”),

 

TOGETHER, with all rights, privileges, interests, easements, tenements,
hereditaments and appurtenances thereto belonging, including without limitation
all right, title and interest of Mortgagor in and to water, minerals, flowers,
shrubs, crops, trees, timber and other emblements now or hereafter located
therein, and the rents, issues and profits thereof, and any and all improvements
and fixtures now or subsequently attached to or used in connection therewith
(collectively, together with the Land, the Improvements, and the Additional
Property (as hereafter defined), the “Mortgaged Property”).

 

TO HAVE AND TO HOLD, all and singular the Mortgaged Property, unto the
Mortgagee, its successors and assigns forever.

 

AND the Mortgagor covenants with the Mortgagee that the Mortgagor is
indefeasibly seized of fee simple title to said Land and has good and lawful
authority to mortgage said Land; that the Mortgagor hereby fully warrants the
title to said Land and will defend the same against the lawful claims of all
persons whomsoever; and that said Land is free and clear of all encumbrances
except those exceptions set forth on Exhibit “B” attached hereto and
incorporated by reference.

 

PROVIDED, ALWAYS, that if the Mortgagor shall pay unto the Mortgagee the said
Obligations (including any future advances); AND if the Mortgagor shall duly,
promptly and fully perform, discharge, execute, effect, complete and comply with
and abide by each and every of the stipulations, agreements, conditions and
covenants therein and in this Mortgage, then this Mortgage and all assignments
contained herein shall cease and be null and void; otherwise to remain in full
force and effect.

 

THIS MORTGAGE secures (a) the obligations of Borrowers to Mortgagee under the
Note; (b) any and all advances or expenditures made by Mortgagee pursuant to the
terms of this Mortgage; (c) attorneys’ fees, court costs, and other amounts
which may be due under the Note or this Mortgage; (d) any and all other
indebtedness of Mortgagor to Mortgagee, now existing or hereafter arising, of
whatever class or nature, whether or not now contemplated by the parties,
including future advances pursuant to S.C. Code Ann. § 29-3-50 (as set forth
more fully below); and (e) any and all extensions, renewals, and modifications
of any of the foregoing (all of (a) through (e) being hereinafter referred to
the as “Obligations”).  Extensions, renewals, and modifications of the debt
secured hereby, and future advances, may bear interest at a rate or rates higher
than the rate borne by the Note.

 

2

--------------------------------------------------------------------------------


 

THIS MORTGAGE shall secure not only existing indebtedness but all future
advances (in accordance with S.C. Code Ann. § 29-3-50, as amended), readvances,
and additional indebtedness hereafter arising or incurred of Mortgagor to
Mortgagee, and any notes evidencing the same, whether such advances or
indebtedness is obligatory or to be made at the option of the Mortgagee, or
otherwise, to the same extent as if such future advance or indebtedness was made
on the date of the execution of this Mortgage, but the indebtedness secured by
this Mortgage shall not exceed at any one time the maximum principal amount of
SIX MILLION NINE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($6,950,000.00), plus
interest thereon, reasonable attorneys’ fees and court costs, and plus
advancements for taxes, insurance premiums, and repairs made by Mortgagee.

 

ALL indebtedness incurred after the date hereof by Mortgagor in favor of
Mortgagee shall be deemed to be a future advance and entitled to the protection
of this provision.  Such future indebtedness may bear interest at a rate or
rates greater than the rate set forth in the Note.  Interest on the Note will be
deferred, accrued, or capitalized, but Mortgagee shall not be required to defer,
accrue, or capitalize any interest except as provided in the Note.

 

AS FURTHER SECURITY for the Obligations, Mortgagor hereby grants to Mortgagee,
its successors and assigns, a continuing security interest in the following (the
“Additional Property”):

 

(a)                                 All machinery, apparatus, equipment,
fittings, fixtures, and other personal property (all as defined in the Uniform
Commercial Code) actually or constructively attached to the Land or the
Improvements and now owned or hereafter acquired by the Mortgagor, including,
but without limiting the generality of the foregoing, all heating, air
conditioning, freezing, lighting, pipes; pumps; tanks; motors; conduits;
plumbing, lifting, cleaning, fire prevention, fire extinguishing, refrigerating,
ventilating and communications apparatus, boilers, furnaces, oil burners or
units thereof, ducts and compressors, together with all building materials and
equipment now or hereafter delivered to the Land or the Improvements and
intended to be installed therein;

 

(b)                                 All of the water, sanitary and storm sewer
systems now or hereafter owned by the Mortgagor which are now or hereafter
located by, over, and/or upon the Land or the Improvements or any part and
parcel thereof, and which water system includes all water mains, service
laterals, hydrants, valves and appurtenances, and which sewer system includes
all sanitary sewer lines, including mains, laterals, manholes and appurtenances;

 

(c)                                  All exterior lights, light poles, and
related fixtures and equipment, including without limitation all parking lot
lighting;

 

(d)                                 All paving for streets, roads, walkways or
entrance ways now or hereafter owned by the Mortgagor and which are now or
hereafter located on the Land or the Improvements or any part or parcel thereof;

 

(e)                                  Any and all awards or payments, including
interest thereon, and the right to receive the

 

3

--------------------------------------------------------------------------------


 

same, as a result of (a) the exercise of the right of eminent domain, (b) the
alteration of the grade of any street, or (c) any other injury to, taking of, or
decrease in the value of the Land or the Improvements or personal property;

 

(f)                                   All of the Mortgagor’s interest in all
utility security deposits or bonds on the Land or the Improvements or any part
or parcel thereof;

 

(g)                                  All utility service bonds and/or cash
deposits, site improvement bonds and/or cash deposits, building permits, sewer
connection and/or tap-in permits, water connection and/or tap-in permits,
curb-cut permits, utility service agreements, site work agreements with any
governmental authority or public utility, and all other permits, approvals and
contracts of any kind relating to the Land or Improvements;

 

(h)                                 All substitutions and replacements of, and
accessions and additions to, any of the foregoing; and

 

(i)                                     All proceeds of any of the foregoing,
including, without limitation, proceeds of any voluntary or involuntary
disposition or claim respecting any part thereof (pursuant to judgment,
condemnation award or otherwise) and all goods, documents, general intangibles,
chattel paper and accounts, wherever located, acquired with cash proceeds of any
of the foregoing or proceeds thereof.

 

AND the Mortgagor does hereby expressly covenant and agree as follows:

 

1.                                      Assignment of Rents and Profits.  As
further security for the payment of the Obligations and for the faithful
performance of all the covenants, agreements, terms and provisions of this
Mortgage, Mortgagor hereby sells, mortgages, transfers and assigns unto
Mortgagee and grants Mortgagee a security interest in all the right, title and
interest of the Mortgagor in and to the rents, issues, profits, revenues,
royalties, rights and benefits from the above described property, and to that
end Mortgagor hereby assigns and sets over unto the said Mortgagee all leases
and licenses of said premises now made, executed or delivered, whether written
or verbal, or to be hereafter made, be the same written or verbal, and Mortgagor
does hereby authorize and empower the Mortgagee to collect said rents, issues,
profits, revenues, royalties, rights and benefits, as they shall become due, and
does hereby direct each and all of the tenants of the aforesaid premises to pay
such rents, as they may now be due or shall hereafter become due to the said
Mortgagee, upon demand for payment thereof by said Mortgagee; it being
understood and agreed, however, that no such demand shall be made unless and
until there has occurred an Event of Default hereunder; and until such demand is
made, Mortgagor is authorized to collect or continue collecting said rents,
issues, profits, revenues, royalties, rights and benefits; but that such
privilege to collect or continue collecting, as aforesaid, by the Mortgagor
shall not operate to permit the collection of any rents more than thirty (30)
days in advance of the date same are due under the terms and provisions of said
lease or leases.

 

2.                                      After Acquired Property.  The Lien of
this Mortgage shall automatically attach, without further act, to all after
acquired property located in or on, or attached to, or used or

 

4

--------------------------------------------------------------------------------


 

intended to be used in connection with or with the operation of the Mortgaged
Property or any part thereof, and shall likewise automatically attach to any and
all subsequent or additional interests Mortgagor may hereafter acquire in the
Mortgaged Property.

 

3.                                      Payment of Obligations.  Mortgagor
covenants and agrees to pay the Obligations in accordance with their terms
promptly as the principal and interest thereon shall become due.

 

4.                                      Maintenance of Property.  Mortgagor
shall maintain the Mortgaged Property in good condition and repair and shall
neither permit nor allow waste thereof.  Mortgagor shall promptly repair or
restore any portion of the Mortgaged Property which is damaged or destroyed by
any cause whatsoever and shall promptly pay when due all costs and expenses of
such repair or restoration.  Mortgagor shall not remove, demolish, or materially
alter any improvement or fixture which is now or hereafter part of the Mortgaged
Property and shall cut no timber on the on the Mortgaged Property, except in the
ordinary course of business, without the express written consent of Mortgagee. 
Mortgagee shall be entitled to specific performance of the provisions of this
paragraph.

 

5.                                      Insurance.  Mortgagor shall keep all
buildings, improvements, fixtures, and tangible personal property which are now
or hereafter part of the Mortgaged Property insured by such company or companies
as Mortgagee may reasonably approve for the full insurable replacement value
thereof against all risks including vandalism, malicious mischief, and, if
coverage is available, earthquake.  Mortgagor shall pay not less than one year’s
premium in advance.  If any portion of the Mortgaged Property is located in a
federally designated flood plain, Mortgagor shall also obtain a flood insurance
policy in-the maximum amount available under the National Flood Insurance Act of
1968, but not to exceed the replacement value of all buildings and improvements
located on the Mortgaged Property that are located in a federally designated
flood plain.  Such insurance shall be payable to Mortgagee as the interest of
Mortgagee may appear pursuant to the New York standard form of mortgagee clause
or such other form of mortgagee clause as may be required by the Mortgagee and
shall not be cancelable by either the insurer or the insured without at least
thirty (30) days prior written notice to the Mortgagee.  Mortgagor hereby
assigns to Mortgagee the right to collect and receive any indemnity payment
otherwise owed Mortgagor upon any policy of insurance insuring any portion of
the Mortgaged Property, regardless of whether Mortgagee is named in such policy
as a person entitled to collect upon the same.  Any indemnity payment received
by Mortgagee from any such policy of insurance may, at the option of Mortgagee,
(i) be applied by Mortgagee to payment of any sum secured by this Mortgage in
such order as Mortgagee may determine or (ii) be applied in a manner determined
by Mortgagee to the replacement, repair or restoration of the portion of the
Mortgaged Property damaged or destroyed or (iii) be released to Mortgagor upon
such conditions as Mortgagee may reasonably determine or (iv) be used for any
combination of the foregoing purposes.  No portion of any indemnity payment
which is applied to replacement, repair or restoration of any portion of the
Mortgaged Property which is released to Mortgagor shall be deemed a payment
against any sums secured by this Mortgage.  Mortgagor shall keep the Mortgaged
Property continuously insured as herein required and shall deliver to Mortgagee
a copy of each policy of insurance required hereby together with a current
certificate of insurance.  Mortgagor shall pay each premium coming due on any
such policy of insurance and will deliver to Mortgagee proof of such

 

5

--------------------------------------------------------------------------------


 

payment at least ten (10) days prior to the date such premium would become
overdue or delinquent.  Upon the expiration or termination of any such policy of
insurance, Mortgagor shall furnish to Mortgagee at least ten (10) days prior to
such expiration or termination a copy of a renewal or replacement policy of
insurance meeting the requirements hereof together with a current certificate of
insurance.  If Mortgagor fails to insure the Mortgaged Property as herein
required, Mortgagee may so insure the Mortgaged Property in the name of
Mortgagor or in the name of Mortgagee or both, and the premiums for any such
insurance obtained by Mortgagee shall be the obligation of Mortgagor as provided
in Section 7 below.  Upon foreclosure of this Mortgage, all right, title and
interest of Mortgagor in and to any policy of insurance upon the Mortgaged
Property which is in the custody of Mortgagee, including the right to unearned
premiums, shall vest in the purchaser of the Mortgaged Property at foreclosure,
and Mortgagor hereby appoints Mortgagee as the attorney in fact of Mortgagor to
assign all right, title and interest of Mortgagor in and to any such policy of
insurance to such purchaser as provided in herein. This appointment is coupled
with an interest and shall be irrevocable.

 

6.                                      Taxes.  Mortgagor shall pay all taxes,
assessments and other charges which constitute or are secured by a lien upon the
Mortgaged Property which is superior to the lien of this Mortgage and shall
deliver to Mortgagee proof of payment of the same not less than ten (10) days
prior to the date the same becomes delinquent; provided, however, that Mortgagor
shall be entitled by appropriate proceedings to contest the amount of validity
of such tax, assessment or charge so long as the collection of the same by
foreclosure of the lien upon the Mortgaged Property is stayed during the
pendency of such proceedings and Mortgagor deposits with the authority to which
such tax, assessment or charge is payable or with the Mortgagee appropriate
security for payment of the same, together with any applicable interest and
penalties, should the same be determined due and owing.  Mortgagor shall not
claim, demand or be entitled to receive any credit or credits on the principal
or interest payable under the terms of the Note or on any other Obligations
secured hereby, for so much of the taxes, assessments or similar impositions
assessed against the Mortgaged Property or any part thereof as are applicable to
the indebtedness secured hereby or to Mortgagee’s interest in the Mortgaged
Property.  No deduction shall be claimed from the taxable value of the Mortgaged
Property or any part thereof by reason of the Note, this Mortgage or any other
instrument securing the Note.

 

7.                                      Advances by Mortgagee: Reimbursement. 
If Mortgagor fails to make payment for restoration or repair of the Mortgaged
Property, for insurance premiums or for taxes, assessments or other charges as
required in this Mortgage, Mortgagee may, but shall not be obligated to, pay for
the same, and any such payment by Mortgagee will be secured by this Mortgage and
have the same rank and priority as the principal debt secured hereby and bear
interest from the date of payment at the rate provided in the Note.  Payments
made for taxes by Mortgagee shall be a first lien on the Mortgaged Property to
the extent of the taxes so paid with interest from the date of payment,
regardless of rank or priority of this Mortgage.  Mortgagor shall pay to
Mortgagee in cash on demand an amount equal to any payment made by Mortgagee
pursuant to this paragraph plus interest thereon as herein provided.

 

8.                                      Extending Time for Payment.  Mortgagee,
without notice, and as often as it wishes to, may agree with any party obligated
on the Obligations (or any of them), or having an

 

6

--------------------------------------------------------------------------------


 

interest in the Mortgaged Property, to renew or extend the time for payment of
any part or all of the indebtedness secured hereby, without in any way affecting
either the lien hereof or the liability of any other party.

 

9.                                      Events of Default.  The term “Event of
Default,” wherever used in this Mortgage, shall mean any one or more of the
following events:

 

(a)                                 The occurrence of a default under and as
defined in the Note.

 

(b)                                 The occurrence of an Event of Default under
and as defined in the Loan Agreement, the giving of any required notice, and the
continuation of such default unremedied beyond any applicable grace period set
forth in such construction loan agreement.

 

(c)                                  Failure by the Mortgagor to pay within the
scheduled payment date any installment of principal and/or interest on the
Obligations or any of them, including but not limited to the Note, or failure to
pay taxes or insurance when due.

 

(d)                                 The sale, conveyance, transfer, mortgage,
lease or encumbrance of all or any portion of the Mortgaged Property in
violation of the terms of this Mortgage.

 

(e)                                  Failure by the Mortgagor to duly observe
any other covenant, condition or agreement of the Obligations, or of this
Mortgage, and the continuation of such failure for a period of thirty (30) days
after written notice thereof is provided by Mortgagee to Mortgagor.

 

(f)                                   Default in the terms or conditions of any
other mortgage which is a lien upon the Mortgaged Property, and the continuation
of such default beyond any applicable grace period.

 

(g)                                  The release of any Hazardous Substance (as
hereinafter defined) on the Mortgaged Property in violation of an Environmental
Law (as hereinafter defined).

 

(h)                                 The damage or destruction of a material
portion of the Improvements, which damage or destruction is not promptly
repaired or is not fully covered by insurance.

 

(i)                                     Mortgagor suffers or permits any lien,
encumbrance, or security interest to arise or attach to the Mortgaged Property
that is not promptly removed or satisfied, or any judgment is entered against
Borrower that is not satisfied or appealed and stayed within thirty (30) days.

 

(j)                                    Any lien for labor, material, taxes or
otherwise shall be filed against the Mortgaged Property or any part thereof,
which lien or liens shall not be discharged or released within thirty (30) days
after the filing of such lien, whether by payment in satisfaction of such lien
or securing such lien by surety bond.

 

7

--------------------------------------------------------------------------------


 

10.                                                                              
Consequences of Default.  If an Event of Default shall occur:

 

(a)                                 All of the indebtedness secured hereby shall
become and be immediately due and payable at the option of the Mortgagee,
without notice or demand, which are hereby expressly waived, and the Mortgagee
may proceed to foreclose this Mortgage and sell the Mortgaged Property or
otherwise pursue any right or remedy herein or by law provided.  At the
foreclosure, Mortgagee shall be entitled to bid and purchase the Mortgaged
Property and shall be entitled to apply the debt secured hereby, or any portion
thereof, in payment for the Mortgaged Property.

 

 

(b)                                 Irrespective of whether Mortgagee
accelerates the maturity of all indebtedness secured hereby, or institutes
foreclosure proceedings, Mortgagee shall be entitled to the appointment of a
receiver to enter upon and take and maintain full control of the Mortgaged
Property in order to perform all acts necessary and appropriate for the
operation and maintenance thereof including, but not limited to, the execution,
cancellation or modification of leases, the making of repairs to the Mortgaged
Property and the execution or termination of contracts providing for the
management or maintenance of the Mortgaged Property, all on such terms as are
deemed appropriate to protect the security of this Mortgage.  The receiver shall
be entitled to a reasonable fee for so managing the Mortgaged Property.  All
rents collected pursuant to this paragraph shall be applied first to the costs
of taking control and managing the Mortgaged Property and collecting the rents,
including but not limited to reasonable attorneys’ fees, receiver’s fees,
premiums on receiver’s bonds, costs of repair to the Mortgaged Property,
premiums on insurance policies, taxes, assessments and other charges on the
Mortgaged Property, and the costs of discharging any liability or obligation of
Mortgagor as lessor or Landlord of the Mortgaged Property and then to the sums
secured by this Mortgage.  Mortgagee and the receiver shall have access to the
books and records used in the operation and maintenance of the Mortgaged
Property and shall be liable to account only for those rents actually received. 
Mortgagee shall not be liable to Mortgagor, anyone claiming under or through
Mortgagor, or anyone having an interest in the Mortgaged Property by reason of
anything done or left undone by Mortgagee under this paragraph.  If the rents of
the Mortgaged Property are not sufficient to meet the costs of taking control of
and managing the Mortgaged Property and collecting the rents, Mortgagee may at
its sole option advance funds to meet the costs.  Any funds expended by
Mortgagee for such purposes shall become indebtedness of Mortgagor to Mortgagee
secured by this Mortgage.  Such funds shall be payable on demand by Mortgagee
and shall bear interest at the rate provided in the Note.  The entering upon and
taking and maintaining of control of the Mortgaged Property by the Mortgagee or
the receiver and the application of the rents as provided herein shall not cure
or waive any default hereunder or invalidate any other right or remedy of
Mortgagee hereunder.

 

(c)                                  The Mortgagee shall, in addition to all
other rights and remedies, have the rights

 

8

--------------------------------------------------------------------------------

 

                                                and remedies of a secured party
under the Uniform Commercial Code, including without limitation, the right to
take possession of the Additional Property, and for that purpose the Mortgagee
may: (i) so far as the Mortgagor can give authority therefor, enter upon any
premises on which the Additional Property may be situated and remove the same
therefrom; (ii) take possession or control of the Additional Property and the
premises on which it is located; (iii) require the Mortgagor to assemble all or
any part of the Additional Property or records concerning the Additional
Property and make such available to the Mortgagee at a place to be designated by
the Mortgagee which is reasonably convenient to both parties; (iv) sell or
otherwise dispose of all or any part of the inventory on any premises where then
located without being liable to the Mortgagor on account of any loss, damage or
depreciation that may occur as a result thereof so long as the Mortgagee shall
act in a commercially reasonable manner; (v) use all trademarks, service marks,
trade names, trade styles, logos, goodwill, trade secrets, franchises, licenses
and patents which the Mortgagor now has or may hereafter acquire, including the
right to use or license the use of said marks, names, styles, logos and goodwill
in connection with the sale of goods or the rendering of services, in the
conduct of service, advertising, promotion and the like; and (vi) lease or
license third persons or entities for such purpose.  Unless the Additional
Property is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market, the Mortgagee shall give to the
Mortgagor at least thirty (30) days’ prior written notice (which Mortgagor agree
is “reasonable notification” within the meaning of Section 9-504 of the Uniform
Commercial Code of the State of South Carolina) of the time and place of any
public sale or any other intended disposition of the Additional Property is to
be made.

 

11.                               Marshaling of Assets.  The Mortgagee shall not
be required to marshal any present or future security for (including but not
limited to this Mortgage and the Mortgaged Property), or guaranties of, the
Obligations or any of them, or to resort to such security or guaranties in any
particular order; and all of the rights hereunder and in respect of such
security and guaranties shall be cumulative and in addition to all other rights,
however existing or arising.  To the extent that it lawfully may, the Mortgagor
hereby agrees that it will not invoke any law relating to the marshaling of
collateral which might cause delay in or impede the enforcement of the
Mortgagee’s rights under this Mortgage or under any other instrument evidencing
any of the Obligations or under which any of the Obligations is secured or
guaranteed, and to the extent that it lawfully may the Mortgagor hereby
irrevocably waives the benefits of all such laws.

 

12.                               Costs and Expenses.  All reasonable costs and
expenses (including attorney’s fees) incurred or paid by the Mortgagee in
connection with enforcement of the Obligations or the exercise by the Mortgagee
of any of its rights or remedies hereunder, or in retaking, holding, preparing
for sale and selling or otherwise realizing upon any of the Mortgaged Property,
including, without limitation, the reasonable attorneys’ fees and expenses of
any attorney to whom this matter is referred (whether or not litigation is
commenced), or for representation in proceedings under any bankruptcy or
insolvency law, or in case the Mortgagee has become a party either as plaintiff
or as defendant in any suit or legal proceeding in relation to the Mortgaged

 

9

--------------------------------------------------------------------------------


 

Property or the lien created herein, shall be repaid by the Mortgagor to the
Mortgagee upon demand, with interest at the rate provided in the Note.  In the
event said expenses are not paid by the Mortgagor to the Mortgagee, they shall
become part of the Obligations and shall be secured hereby.

 

13.                               Interest.  It is agreed that nothing herein
contained nor any transaction related thereto shall be construed or so operate
as to require the Mortgagor to pay interest at a rate greater than is now lawful
in such case to contract for, or to make any payment or to do any act contrary
to laws, that if any clauses or provisions herein contained operate or would
prospectively operate to invalidate this Mortgage or the Note in whole or in
part, then such clauses and provisions only shall be held for naught, as though
not herein contained, and the remainder of this Mortgage shall remain operative
and in full force and effect.

 

14.                               Eminent Domain.  The Mortgagee shall be
entitled to receive and recover the entire award made in any eminent domain
proceedings to the extent that the same does not exceed the amount necessary to
pay in full all sums secured by the lien of this Mortgage and provided that
Mortgagee uses such award to reduce and pay down the outstanding balance of the
Loan.

 

15.                               Transfer of Property.  Mortgagor shall not
sell, convey, transfer, mortgage, lease or further encumber, nor suffer or
permit the sale, conveyance, transfer, mortgage, lease or encumbrance, whether
voluntarily or by operation of law, of any interest in or any part of the
Mortgaged Property, the rents and profits therefrom, or the Additional Property,
without the prior written consent of Mortgagee.  If any person or entity should
obtain any interest in all or any part of the Mortgaged Property pursuant to the
execution or enforcement of any lien, security interest or other right, whether
superior, equal or subordinate to this Mortgage or the lien hereof, such event
shall unless otherwise provided herein be deemed to be a transfer by Mortgagor. 
Mortgagor shall not, without the prior written consent of the Mortgagee, further
assign the rents from the Mortgaged Property nor enter into any agreement or do
any act to amend, modify, extend, terminate or cancel, accept the surrender,
subordinate, accelerate the payment of rent, or change the terms of any renewal
option of any lease now or hereafter covering such property or any part thereof
which would in each instance or in the aggregate materially affect the
collateral or the operation of the Mortgagor or the Mortgaged Property or the
ability of the Mortgagor to repay the Note.

 

16.                               Further Assurances.  The Mortgagor shall, at
its sole expense, do, make, execute and deliver all such additional and further
acts, things, deeds, assurances and instruments, in each case in form and
substance, satisfactory to the Mortgagee, relating to the creation, validity, or
perfection of the mortgage lien and security interests provided for in this
Agreement under the Uniform Commercial Code or other laws of the State of South
Carolina or of any other state or states in which Mortgagor is doing business or
in which any of the Mortgaged Property is located as the Mortgagee may from time
to time reasonably request, and shall take all such other action as the
Mortgagee may reasonably require more completely to vest in any and assure to
the Mortgagee its rights hereunder or in any of the Mortgaged Property,
including without limitation execution and delivery of financing statements
which the Mortgagee deems appropriate to perfect and

 

10

--------------------------------------------------------------------------------


 

continue the security interest hereby granted; and the Mortgagor hereby
irrevocably authorizes the Mortgagee, or its designee, at the Mortgagor’s sole
expense, to execute and file such financing statements, with or without the
Mortgagor’s signature, as the Mortgagee may deem appropriate.  In the event that
any recording or refiling (or the filing of any statement of continuation of any
mortgage lien or financing statement) or any repledge, or any other action, is
required at any time to protect and preserve such security interests, the
Mortgagor shall, at its sole expense, cause the same to be done or taken at such
time and in such manner as may be necessary and as may be reasonably requested
by the Mortgagee.

 

17.                               Deficiency Judgment.  Mortgagor understands
that upon default hereunder, among other remedies available to Mortgagee, the
Mortgagee may foreclose upon the Mortgaged Property and ask for a deficiency
judgment pursuant to Section 293-660, Code of Laws of South Carolina 1976.

 

18.                               Inspections: Easement.  Mortgagor hereby
agrees that Mortgagee shall have the right, at any time during the term of this
Mortgage, to conduct an environmental investigation of the Mortgaged Property,
either itself or by or through designated agents and may exercise such rights
from time to time, and in furtherance of such rights, Mortgagor hereby grants to
Mortgagee, its successors and assigns, a non-exclusive limited easement over and
across the Mortgaged Property, and its subsurface, for access to the Mortgaged
Property and for the purpose of conducting an environmental investigation of
such Mortgaged Property, provided that any such investigation shall be conducted
in such a manner as to not disrupt the Mortgagor’s operations on the Mortgaged
Property.  The satisfaction of, or the release of a portion of the Mortgaged
Property, shall evidence a termination of the easement granted herein in full,
or as to the Mortgaged Property released, as the case may be.  This easement is
irrevocable so long as this Mortgage is outstanding.

 

19.                               Environmental Covenants.  The Mortgagor hereby
covenants and agrees with Mortgagee as follows:

 

(a)                                 Mortgagor will not use, generate,
manufacture, produce, store, release, discharge, or dispose of on, under or
about the Mortgaged Property or transport to or from the Mortgaged Property any
Hazardous Substance (as defined herein) or allow any other person or entity to
do so, and shall keep and maintain the Mortgaged Property in compliance with,
and shall not cause or permit the Mortgaged Property to be in violation of any
Environmental Law (as defined herein).

 

(b)                                 Mortgagor shall give prompt written notice
to Mortgagee of: i) any proceeding or inquiry by any governmental authority with
respect to the presence of any Hazardous Substance on the Mortgaged Property;
ii) all claims made or threatened by any third party against Mortgagor or the
Mortgaged Property relating to any loss or injury resulting from any Hazardous
Substance; and iii) Mortgagor’s discovery of any occurrence or condition on any
real property adjoining or in the vicinity of the Mortgaged Property that could
cause the Mortgaged Property or any part thereof to be subject to any
restriction on the ownership, occupancy, transferability, or use of the
Mortgaged Property under any Environmental Law.

 

11

--------------------------------------------------------------------------------


 

(c)                                  Mortgagor shall protect, indemnify, and
hold harmless Mortgagee, its directors, officers employees, agents, successors,
and assigns from and against any and all loss, damage, cost, expense, or
liability (including attorneys’ fees and costs) directly or indirectly arising
out of or attributable to the use, generation, manufacture, production, storage,
release, threatened release, discharge, disposal, or presence of a Hazardous
Substance on, under, or about the Mortgaged Property including without
limitation (i) all foreseeable consequential damages; and (ii) the costs of any
required or necessary repair, cleanup or detoxification of the Mortgaged
Property and the preparation and implementation of any closure, remedial, or
other required plans.  This indemnity shall survive the extinguishment of the
lien by foreclosure or deed in lieu thereof, and this covenant shall survive
such reconveyance or extinguishment.

 

(d)                                 In the event that any investigation, site
monitoring, containment, cleanup, removal, restoration, or other remedial work
of any kind or nature (the “Remedial Work”) is reasonably necessary or desirable
under any applicable local, state, or federal law or regulation, any judicial
order, or by any governmental or nongovernmental entity or person because of, or
in connection with, the current or future presence, suspected presence, release
or suspected release of a Hazardous Substance in or into the air, soil,
groundwater, surface water or soil vapor at, on, about, under or within the
Mortgaged Property (or any portion thereof, Mortgagor shall within thirty (30)
days after written demand for performance thereof by Mortgagee (or such shorter
period of time as may be required under any applicable law, regulation, order,
or agreement), commence to perform, or cause to be commenced, and thereafter
diligently prosecuted to completion, all such Remedial Work.  All Remedial Work
shall be performed by one or more contractors, approved in advance in writing by
Mortgagee, and under the supervision of a consulting engineer approved in
advance in writing by Mortgagee.  All costs and expenses of such Remedial Work
shall be paid by Mortgagor including, without limitation, the charges of such
contractor(s) and/or the consulting engineer, and Mortgagee’s reasonable
attorneys’ fees and costs incurred in connection with monitoring or review of
such Remedial Work.  In the event Mortgagor shall fail to timely commence, or
cause to be commenced, or fail to diligently prosecute to completion, such
Remedial Work, Mortgagee may, but shall not be required to, cause such Remedial
Work to be performed and all costs and expenses thereof, or incurred in
connection therewith, shall become part of the indebtedness secured hereby.

 

(e)                                  Mortgagee is authorized by itself, its
agents, employees or workmen to enter at any reasonable time, after three
(3) days prior notice, upon any part of the Mortgaged Property for the purposes
of inspecting the same for Hazardous Substances and Mortgagor’s compliance with
this Section and such inspections may include, without limitation, soil
borings.  Mortgagor agrees to pay to Mortgagee, upon Mortgagee’s demand, all
expenses, costs or other amounts incurred by Mortgagee in performing any
reasonably necessary inspection for the purposes set forth in this clause.

 

(f)                                   “Environmental Laws” shall mean any
federal, state or local law, statute, ordinance, or regulation pertaining to
health, industrial hygiene, or the environmental conditions on, under or about
the Mortgaged Property, including without limitation the Comprehensive
Environmental Response, Compensation, and Liability act of 1980 (“CERCLA”) as
amended, 42 U.S.C. Sections 9601 et the Resource Conservation and Recovery Act
of 1976 (“RCRA”), 42 U.S.C. Sections 6901 et seq.  The term “Hazardous
Substances” shall include without limitation: i)

 

12

--------------------------------------------------------------------------------


 

those substances included within the definitions of “hazardous substances,”
“hazardous materials,” “toxic substances,” or “solid waste” in CERCLA, RCRA, and
the Hazardous Materials Transportation Act, 49 U.S.C. Sections 1801 et seq., and
in the regulations promulgated pursuant to said laws; ii) those substances
listed in the United States Department of Transportation Table (49 CFR 172.101
and amendments thereto) or by the Environmental Protection Agency (or any
successor agency) as hazardous substance (40 CFR Part 302.4 and amendments
thereto); iii) such other substances, materials and wastes which are or become
regulated under applicable local, state or federal law, or the United States
government, or which are classified as hazardous or toxic under federal, state,
or local laws or regulations; and iv) any material, waste or substance which is
(A) petroleum,, (B) asbestos, (C) polychlorinated biphenyls, (D) designated as a
“hazardous substance” pursuant to Section 31 1 of the Clean Water Act, 33 U.S.C.
1251 et seq. (33 U.S.C. 132 1) or listed pursuant to Section 307 of the Clean
Water Act (33 U.S.C. 1317); (E) flammable explosives; or (F) radioactive
materials.

 

(g)                                  Mortgagee and its successors and assigns
are hereby granted an easement to enter, after three (3) days prior notice, and
to authorize others to enter upon the Land for the purposes of conducting
environmental investigations and audits (including taking physical samples) and
such other action deemed necessary by Mortgagee to insure compliance by
Mortgagor with all local, state or federal laws, rules or regulations. 
Mortgagor acknowledges that no adequate remedy at law exists for a violation of
the easement granted herein and agrees that Mortgagee is entitled to specific
performance of its rights under this easement.  The easement granted herein
shall continue until this Mortgage is cancelled or released of record.

 

20.                               Environmental Representations and Warranties. 
To induce the Mortgagee to make the Loan evidenced by the Note, the Mortgagor
makes the following representations and warranties:

 

(a)                                 The Mortgagor’s business operations on the
Mortgaged Property and the Mortgaged Property are in compliance with all
Environmental Laws;

 

(b)                                 There has been no clean up, remedial,
removal, or other governmental or regulatory action, proceeding, or inquiry
instituted with respect to the Mortgagor’s business operations or the Mortgaged
Property,

 

(c)                                  There have been no claims made or
threatened by any third party against the Mortgagor relating to any damage,
contribution, cost recovery compensation, loss, or injury resulting from any
Hazardous Material used in the Mortgagor’s business operation or located on the
Mortgaged Property; and

 

(d)                                 The Mortgaged Property does not contain any
Hazardous Substances which have been released or spilled in violation of
Environmental Law.

 

21.                               Additional Assessments.  The Mortgagor shall
pay when due the cost of providing to Mortgagee, at Mortgagee’s request from
time to time, a then-current environmental site assessment, audit, or survey
(“Assessment”) of the Mortgaged Property which Assessment shall be

 

13

--------------------------------------------------------------------------------


 

prepared by an environmental auditor acceptable to Mortgagee, in Mortgagee’s
sole discretion; provided, however, that Mortgagee shall make such request no
more frequently than once every third year unless the loan evidenced by the Note
is being renewed, extended, modified, or accelerated, or unless Mortgagee is
required by any law, regulation, order, or other directive from any regulatory
agency having jurisdiction over Mortgagee to obtain any such Assessment more
frequently than once a year.

 

22.                               Governing Law.  This instrument is to be
governed by and construed in accordance with the laws of the State of South
Carolina and each of the remedies provided for herein shall be cumulative so
that the right of the Mortgagee to exercise one or more of such remedies shall
not be construed to limit or preclude the right of the Mortgagee to exercise any
other remedy or remedies set forth herein.

 

23.                               No Waiver.  No delay by Mortgagee in
exercising any right or remedy hereunder, or otherwise afforded by law, shall
operate as a waiver thereof or preclude the exercise thereof during the
continuance of any default hereunder.

 

24.                               Miscellaneous.  The covenants herein contained
shall bind, and the benefits and advantages shall inure to the respective heirs,
executors, administrators, successors and assigns of the parties hereto. 
Wherever used, the singular number shall include the plural, the plural the
singular, and the use of any gender shall include all genders.

 

25.                               Benefits to Mortgagor.  The undersigned
Mortgagor represents to Mortgagee that the Mortgagor is benefited by the loans
evidenced by the Note, whether or not the Mortgagor is the obligor thereon, and
that adequate and sufficient consideration has been given to Mortgagor for its
execution and delivery of this Mortgage.

 

26.                               Security Agreement.  This Mortgage creates a
lien on the Mortgaged Property, and to the extent the Mortgaged Property is not
real property under applicable law this Mortgage constitutes a security
agreement under the South Carolina Uniform Commercial Code and any other
applicable law.

 

27.                               No Derogation.  The grant of a security
interest to Mortgagee in the granting clauses of this Mortgage shall not be
construed to derogate from or impair the lien or provisions of or the rights of
Mortgagee under this Mortgage with respect to any property described therein
which is real property or which the parties have agreed to treat as real
property.  The hereby stated intention of the Mortgagor and Mortgagee is that
everything used in connection with the production of income from such real
property or adapted for use thereon is, and at all times and for all purposes
and in all proceedings, both legal and equitable, shall be regarded as real
property, irrespective of whether or not the same is physically attached to the
land or the improvements thereon.  If required by Mortgagee, at any time during
the term of this Mortgage, Mortgagor will execute and deliver to Mortgagee, in
form satisfactory to Mortgagee, additional security agreements, financing
statements and/or other instruments covering all personal property or fixtures
of Mortgagor which may at any time be furnished, placed on, or annexed or made
appurtenant to the real property or used, useful or held for use, in the
operation of the

 

14

--------------------------------------------------------------------------------


 

Improvements.

 

28.                               Personal Property.  As to any part of the
Mortgaged Property constituting personal property, Mortgagee may proceed as to
such personal property in accordance with Mortgagee’s rights and remedies in
respect to such property or sell the personal property separately and without
regard to the remainder of the Mortgaged Property in accordance with Mortgagee’s
rights and remedies provided by the South Carolina Uniform Commercial Code as
well as other rights and remedies available at law or in equity.

 

29.                               Financing Statements.  With respect to those
items of the Additional Property which are or are to become fixtures related to
the herein described real estate, this Mortgage shall constitute a financing
statement filed as a fixture filing.  The lien upon fixtures granted herein and
perfected hereby shall be in addition to and not in lieu of any lien upon
fixtures acquired under real property law.

 

30.                               Borrower Information.  The Mortgagor shall
maintain full and correct books and records showing in detail the earnings and
expenses of the Mortgaged Property and shall permit or cause the Borrower to
permit the Mortgagee and its representatives of examine said books and records
and all supporting vouchers and data at any time and from time to time upon
reasonable request by the Mortgagee.

 

31.                               Satisfaction and Release of Assignment of
Rents.  The release of all or any part of the Mortgaged Property from the lien
of this Mortgage shall be deemed a release of such property from the lien of the
Assignment of Leases, Rents, and Profits and Security Agreement of even date
herewith executed by the Mortgagor in favor of the Mortgagee.

 

32.                               Severability.  If any provision hereof should
be held unenforceable or void, then such provision shall be deemed separable
from the remaining provisions and shall in no way affect the validity of this
Mortgage except that if such provision relates to the payment of any monetary
sum, then, Mortgagee may, at its option, declare the indebtedness and all other
sums secured hereby immediately due and payable.

 

33.                               WAIVER OF STAY.  IN THE EVENT OF THE
COMMENCEMENT OF BANKRUPTCY PROCEEDINGS BY OR AGAINST THE BORROWER, TO THE EXTENT
PERMITTED BY LAW, MORTGAGOR HEREBY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
PROVIDED FOR BY 11 U.S.C. § 362 AND/OR ANY STAY, INJUNCTION, OR RESTRAINING
ORDER ISSUED PURSUANT TO 11 U.S.C. § 105 OR OTHERWISE.  TO THAT END, MORTGAGOR
AGREES THAT IT WILL NOT SEEK OR ASSERT ANY SUCH STAY, INJUNCTION, OR RESTRAINING
ORDER AND MORTGAGOR HEREBY IRREVOCABLY CONSENTS TO AND AGREES NOT TO OPPOSE THE
MODIFICATION OF ANY SUCH STAY TO ALLOW FOR THE ENFORCEMENT BY MORTGAGEE OF THIS
MORTGAGE AND THE FORECLOSURE OR OTHER REALIZATION UPON THE COLLATERAL PROVIDED
FOR HEREIN.

 

34.                               WAIVER OF JURY TRIAL.  MORTGAGOR, ANY OTHER
OBLIGORS, AND

 

15

--------------------------------------------------------------------------------


 

THE MORTGAGEE EACH WAIVE TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT
OR PROCEEDING ON OR ARISING OUT OF THIS NOTE, THE OBLIGATIONS, THE CONDUCT OF
THE RELATIONSHIP BETWEEN MORTGAGEE AND MORTGAGOR AND/OR THE CONDUCT OF THE
RELATIONSHIP BETWEEN MORTGAGEE AND ANY OBLIGORS.  ANY LITIGATION ARISING
HEREUNDER OR RELATED HERETO MAY BE TRIED BY THE SOUTH CAROLINA COURTS FOR
CHARLESTON COUNTY OR THE FEDERAL COURTS OF SOUTH CAROLINA.  MORTGAGOR HEREBY
CONSENTS TO THE JURISDICTION OF SUCH COURTS.

 

16

--------------------------------------------------------------------------------


 

 

35.                               WAIVER OF APPRAISAL RIGHTS.  The laws of South
Carolina provide that in any real estate foreclosure proceeding a defendant
against whom a personal judgment is taken or asked may within thirty days after
the sale of the mortgaged property apply to the court for an order of
appraisal.  The statutory appraisal value as approved by the court would be
substituted for the high bid and may decrease the amount of any deficiency owing
in connection with the transaction.  THE UNDERSIGNED HEREBY WAIVES AND
RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH MEANS THE HIGH BID AT THE
JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT REGARDLESS OF ANY
APPRAISED VALUE OF THE MORTGAGED PROPERTY.

 

IN WITNESS WHEREOF, the Mortgagor has hereunto set his Hand and Seal as of the
date first written above.

 

WITNESSES:

 

GEORGETOWN HC&R PROPERTY HOLDINGS, LLC, a Georgia limited liability company

 

 

 

 

 

 

 

 

 

/s/ Gregory Youra

 

By:

/s/ Boyd P. Gentry

(SEAL)

 

 

Boyd P. Gentry, Manager

 

/s/ [Illegible]

 

 

 

 

STATE OF GEORGIA)

COUNTY OF FULTON)

 

I, Ellen W. Smith, Notary Public for Georgia do hereby certify that Boyd P.
Gentry as Manager of Georgetown HC&R Property Holdings, LLC, personally appeared
before me this day and acknowledged the due execution of the foregoing
instrument.

 

Witness my hand and seal this the 26th day of December, 2012.

 

 

 

/s/ Ellen W. Smith

 

NOTARY PUBLIC FOR Georgia

 

 

 

MY COMMISSION EXPIRES: Jan. 30, 2016

 

17

--------------------------------------------------------------------------------
